Robert and Patricia/s




                        Fourth Court of Appeals
                               San Antonio, Texas
                                     August 7, 2014

                                  No. 04-14-00083-CV

                                 Mike and Geri JONES,
                                       Appellants

                                            v.

                            Robert and Patricia ZEARFOSS,
                                       Appellees

              From the 25th Judicial District Court, Guadalupe County, Texas
                             Trial Court No. 12-00986-CV-A
                       Honorable W.C. Kirkendall, Judge Presiding


                                     ORDER
       The Appellee’s Unopposed Motion for Extension of Time to File Brief is GRANTED.
The appellee’s brief is due on September 5, 2014.


                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court